Citation Nr: 1113309	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-31 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a nerve injury, claimed as secondary to service-connected osteoarthritis of the lumbar spine.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 30, 2006 for the grant of service connection for depression. 

4.  Entitlement to an initial increased rating for service-connected depression, currently evaluated as 10 percent disabling from October 30, 2006 to August 6, 2007; 30 percent disabling from August 7, 2007 to April 5, 2010; and 100 percent disabling from April 6, 2010.

5.  Entitlement to an increased rating for service-connected osteoarthritis of the lumboosacral spine, evaluated as 10 percent disabling prior to September 13, 2010; and 40 percent disabling from September 13, 2010. 
6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 6, 2010.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1983 with 21/2 years of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2007, April 2008, October 2008 and November 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As pertinent regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  During the current appeal, and specifically by an August 2010 rating action, the RO granted a total schedular rating for the service-connected depression, effective from April 6, 2010.  Clearly, therefore, since April 6, 2010, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  A TDIU claim from April 6, 2010 is not warranted, and cannot be granted, because such an issue is legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which stipulates that, where the law and not the evidence is dispositive, the Board should deny the claim on the basis of a lack of legal merit or a lack of entitlement under the law).  In this regard, the Board notes that a total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's depression in the present case) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  

However, the issue of entitlement to a TDIU prior to April 6, 2010 remains on appeal.  Accordingly, the Veteran's TDIU issue has been recharacterized as is listed on the second page of this decision.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, as well as the issue of entitlement to TDIU prior to April 6, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has a chronic nerve disability been demonstrated.  

2.  In an unappealed October 21, 2004 rating action, the RO in Muskogee, Oklahoma denied service connection for PTSD.  

3.  The evidence associated with the claims folder subsequent to the October 21, 2004 rating action, considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD. 

4.  In an unappealed October 2004 rating action, the RO denied the Veteran's claim of entitlement to service connection for depression. 
5.  A claim for entitlement to service connection for depression was not received until October 30, 2006.

6.  In an October 2008 decision, the RO granted service connection for depression, assigning an effective date of January 12, 2006.  [In a subsequent May 2009 rating action, the RO found clear and unmistakable error in its assignment of January 12, 2006 as the effective date for the grant of service connection for depression and then assigned a corrective effective date of October 30, 2006.]  

7.  From October 30, 2006 to August 6, 2007, the Veteran's depression was manifested by depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, psychomotor agitation with irritability, suicidal ideation and, intermittent hallucinations.  A flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, short and long-term memory impairment, impaired judgment and abstract thinking, difficulty in establishing effective work and social relationships have not been shown. 

8.  From August 7, 2007 to April 5, 2010, the Veteran's depression was manifested by depression, anxiety, chronic sleep impairment, impaired judgment, impaired abstract thinking, suicidal ideation and intermittent hallucinations.  A flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, short and long-term memory impairment, disturbances of mood and motivation, and difficulty in establishing effective work and social relationships have not been shown.

9.  From April 6, 2010 forward, the Veteran's service-connected depression is assigned a 100 percent rating, the maximum rating authorized under Diagnostic Code 9434.  

10.  Prior to September 13, 2010, forward flexion of the Veteran's lumbosacral spine was no worse than 60 degrees and the combined range of motion of his thoracolumbar spine is no worse than 120 degrees, with no identified additional loss of motion attributable to pain, repetitive motion, weakness, fatigue, or other functional loss.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and neurological symptoms sufficient to warrant a separate rating demonstrated were also not demonstrated.

11.  From September 13, 2010, the medical and other evidence of record indicates that the Veteran's osteoarthritis of the lumbosacral spine is manifested by limitation of motion.  Unfavorable ankylosis of the entire thoracolumbar spine and neurological symptoms sufficient to warrant a separate rating have not been shown. 


CONCLUSIONS OF LAW

1.  A nerve disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

2.  The October 21, 2004 rating action which denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

3.  Evidence received since the October 21, 2004 rating action is not new and material, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  An effective date prior to October 30, 2006 for service-connected depression is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

5.  From October 30, 2006 to August 6, 2007, the criteria for an initial 30 percent disability rating, but no higher, for the Veteran's depression were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).

6.  From August 7, 2007 through April 5, 2010, the criteria for an initial disability rating in excess of 30 percent for the Veteran's depression had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).

7.  There is no legal basis for the assignment of a schedular evaluation in excess of 100 percent for depression from April 6, 2010.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010); Fenderson v. West, 12 Vet. App. 119 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

8.  The criteria for a disability rating in excess of 10 percent for osteoarthritis of the lumbosacral spine prior to September 13, 2010 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010); Hart v. Mansfield, 21 Vet App 505 (2007).

9.  The criteria for a disability rating in excess of 40 percent for osteoarthritis of the lumbosacral spine from September 13, 2010 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010); Hart v. Mansfield, 21 Vet App 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, as is the case here, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With respect to the Veteran's nerve injury and osteoarthritis of the spine claims, prior to the initial decision on these claims, VA issued a VCAA notice letter to the Veteran in November 2006.  This letter informed the Veteran of what evidence was required to substantiate his secondary service connection and increased rating claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

A May 2008 correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected spine disability, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

With respect to the Veteran's new and material claim, the Board finds that VA's VCAA notice duties have been met to the extent necessary.  In a letter mailed in December 2007, prior to the initial decision on the claim, the RO informed the Veteran of all pertinent notice elements delineated in 38 C.F.R. § 3.159, and further advised the Veteran that his claim of service connection for PTSD had been previously denied and that in order to reopen the claim he would have to submit new and material evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

The Board further notes that the December 2007 letter provided the Veteran with specific notice as to why his claim was denied and what evidence would be material to his claim.  To wit, the RO informed the Veteran that his claim of entitlement to service connection for PTSD was denied because the record did not contain a diagnosis of PTSD, the Veteran's service treatment records did not include a diagnosis of PTSD, and the Veteran did provide evidence of an in-service stressor.  As such, the Veteran was advised of the bases for the previous denial and what evidence would be necessary to reopen the claim. See Kent supra.  

With respect to the Veteran's depression claim, as the October 2008 rating action granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating and effective date assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  The SOC also informed the Veteran of what was needed to achieve assignment of an earlier effective date.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date and a higher initial rating for the service-connected disability at issue. 

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.  The Board also notes that neither the Veteran, nor his representative, has asserted any notice deficiency with regard to his claims. 

Moreover, the VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, private medical records, records from an Air Force medical center, multiple lay statements and several VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the Veteran was provided a QTC examination in December 2006 and a VA examination in September 2010 of his back and extremities.  Also, in September 2008, he underwent a VA examination for mental disorders other than PTSD.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

In a March 2009 substantive appeal, the Veteran indicated that a September 2008 VA examination was inadequate due to "the barrier of languages on both sides."  The Board notes that this examination (along with an April 2007 QTC examination) was conducted to determine whether the Veteran's depression is secondary to his lumbosacral spine disability.  As noted above, service connection for depression has been granted and the current issue before the Board is whether an increased rating for this disability is warranted.  In any event, the Board notes that while the September 2008 VA examiner acknowledged that there "was some difficulty with communication throughout the examination" there is no indication that the communication barrier resulted in inaccurate findings as the symptomatology described in the report is consistent with that contained elsewhere in the Veteran's claims folder.  

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim to reopen the previously denied issue of entitlement to service connection for PTSD.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in this portion of the Veteran's appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. While he requested a hearing before a Veterans Law Judge in a June 2009 substantive appeal, he subsequently withdrew his hearing request.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  Thus, the Board will proceed to a decision. 

II.  Nerve Injury 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In the current appeal, the Veteran has not contended that he has a nerve disability that is directly due to his military service.  Rather, the Veteran has argued that he has a nerve injury as secondary to his service-connected back disability.  See the October 2006 claim.  In this regard, the Board notes that there is nothing in the claims folder which even remotely suggests that Veteran developed a nerve disability while in service.  Indeed, as discussed in detail below, the record does not indicate that the Veteran has a current nerve disability.  Accordingly, the Board's analysis will address only the matter of secondary service connection.

With respect to the first Wallin element, the evidence of record does not indicate that the Veteran has been diagnosed with a nerve disability.  While cognizant that the Veteran has complained of radiating back pain and muscle spasms, these symptoms do not constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999) [Symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted].

In an August 2010 examination request, the RO noted that the Veteran had claimed nerve root involvement of the bilateral lower extremities due to his service-connected spine disability and requested that a VA examiner indicate if radiculopathy or neuropathy was present.  After conducting a thorough examination of the Veteran, the September 2010 VA examiner diagnosed "degenerative joint disease of the lumbar spine with intermittent nerve root irritation."  It was specifically noted that "there is no evidence of radiculopathy or neuropathy." 

The Board wishes to make clear that it has no reason to doubt the Veteran's statements that he experiences intermittent symptoms.  Indeed the Veteran is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a separate and distinct disability for which service connection may be granted. See Sanchez-Benitez, supra.

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a nerve disorder.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran himself believes that he has a nerve disability, it is now well established that lay persons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 95 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Specifically, while the Veteran may be competent to identify symptoms he experiences, the record does not indicate that he has the requisite medical training or experience necessary to diagnose a disability of the nervous system. 

In the absence of a nerve disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the first Wallin element has not been met, and the Veteran's claim fails on this basis alone.  In the absence of a claimed disability, there is no need to discuss the remaining two Wallin elements. 

III. PTSD

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen in the present appeal was received in August 2007, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  These new regulations, however, address a claimant's fear of hostile military or terrorist activity and are not relevant to this Veteran's claim.  Accordingly, while cognizant that the Veteran has not been informed of these new regulations, there is no prejudice in proceeding with a decision in this appeal.  

When the Veteran's claim of entitlement to service connection for a PTSD was denied by the RO in October 2004, the record contained the Veteran's service treatment records, service personnel records, VA outpatient treatment records, multiple VA examination reports, an April 1998 hearing transcript, multiple lay statements, and outpatient records from a US Air Force Medical Center.  Upon review of this evidence, the RO concluded that the Veteran had not been diagnosed with PTSD and that there was no evidence of an in-service stressor.  
The October 2004 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since the October 2004 rating action] raises a reasonable possibility of substantiating the Veteran's claim. 

The evidence associated with the Veteran's claims folder since the October 2004 rating action includes VA treatment records, private medical records, lay statements and multiple VA examination reports.  

The recently received VA treatment records, private medical records and VA examination reports do not include a diagnosis of PTSD.  In fact, a VA treatment record from November 2003, received after the October 2004 prior final denial, documented that the Veteran "is seeking [a] PTSD evaluation in order to increase his disability income" and that "someone (he [would] not say who) advised him to be evaluated for PTSD for the purpose of increasing his compensation."  After the treating clinician provided a mental status examination, it was determined that the Veteran did not suffer from PTSD. 

Similarly, a February 2004 VA treatment record reported that the Veteran was "hoping . . . to make a diagnosis of PTSD."  The physician noted, however, that the Veteran's reported stressors - "loss of job, estrangement from his son, and conflict with his wife" - were not the stressors typically associated with PTSD and that the Veteran did not have PTSD.  

In his October 2007 claim, the Veteran indicated that he had recently been hospitalized and requested VA review these treatment records in support of his "claim for depression and a possible diagnosis of PTSD."  These records have been obtained and associated with the Veteran's claims folder.  The records do not, however, include a diagnosis of PTSD.  Furthermore, a VA QTC psychiatric examination conducted in April 2007 and a VA psychiatric examination conducted in September 2008 do not diagnosis the Veteran with PTSD.  Thus, while the additionally received medical records are "new" insofar as they were not of record at the time of the RO's prior denial, the records cannot be considered "material" because they do not include a diagnosis of PTSD.

To the extent that the Veteran continues to assert that he has PTSD, his repeated contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that he is competent to opine on complex medical questions such as a specific metal disorder.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

As noted above, the Veteran has also submitted several lay statements.  In his October 2008 notice of disagreement, the Veteran, through his representative, indicated that he was involved in two "potentially traumatic incidents" during service which could serve as stressors.  Specifically, it was noted that the Veteran was involved in a motor vehicle accident where he was "thrown from a truck into a ditch and . . . had spools of wire land upon him" and that the he subsequently "fell off a pole in the conduct of his military duties."  While the Board notes that the Veteran testified about these events during an April 1998 hearing, at that time he was testifying as to his etiology of his spine disability and not the source of his PTSD.  Because the Veteran had not previously identified the stressors that resulted in his claimed PTSD, the lay statements contained in his notice of disagreement are "new."  

While the Board notes that the Veteran's lay statements also relate to an unestablished fact necessary to substantiate the Veteran's claim, his statements, when considered with the previous evidence of record, do not raise a reasonable possibility of substantiating his claim.  Specifically, as noted above, the record is still lacking evidence of a current disability.  In fact, multiple medical professionals have indicated that PTSD is not present.  As such, the Veteran's statements describing what happened to him during service do not raise a reasonable possibility of substantiating his claim.  In the absence of such evidence, the Veteran's claim cannot be reopened, and the benefit sought on appeal remains denied.

The Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  While cognizant of the Court's holding in Shade, the recently received evidence is not sufficient to reopen the Veteran's claim as it does not include any competent evidence suggesting that the Veteran's has PTSD.  Furthermore, the VA has provided the Veteran with two psychiatric examinations, and, while these examinations were not tailored to the Veteran's PTSD claim, the examiners did conduct a thorough psychiatric evaluation and listed the Veteran's appropriate psychiatric diagnoses.  As noted above, these examiners did not diagnose the Veteran with PTSD.  Similarly, the record contains multiple VA psychiatric treatment records which also have not diagnosed the Veteran with PTSD. 

There has been added to the record no competent medical evidence of PTSD.  Because the additionally received evidence does not tend to establish a current disability, it does not raise a reasonable possibility of substantiating the claim on the merits.  See 38 C.F.R. § 3.156 (2010).  In the absence of such evidence, the Veteran's claim may not be reopened.  

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].  Based on this evidentiary posture, evidence of a current disability remains lacking.  The Board must conclude that new and material evidence has not been received and that the Veteran's claim for service connection for PTSD not be reopened.  The benefit sought on remains denied.  

IV.  Earlier Effective Date 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits, or a claim reopened after final disallowance, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

With respect to direct service connection, the effective date is the day following separation from active service if the claim is received within one year thereafter; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2010).

A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

By way of history, the Board notes that the Veteran's service-connected depression was originally assigned an effective date of January 12, 2006.  In a May 2009 rating action, the RO found that this date was clearly and unmistakably erroneous and assigned the current effective date of October 30, 2006, when the agency of original jurisdiction received his claim.  The RO indicated that the assigned January 12, 2006 effective date was a typographic error.  It was noted that the change in effective date would not result in any change to the Veteran's benefits or create an overpayment for which he would be responsible. 

In the current appeal, the Veteran seeks an effective date earlier than October 30, 2006 for the grant of service connection for depression.  The thrust of the Veteran's argument is that he had previously filed a claim seeking service connection for depression and the claims folder had contained evidence sufficient to grant service connection "for years."  See the October 2008 notice of disagreement.  

In this regard, the Board notes that the Veteran had previously been denied service connection for depression in an October 2004 rating action.  He had previously filed a claim for depression in June 2004.  To the extent the Veteran argues that his June 2004 claim was still pending when service connection was granted, the Board notes that the Muskogee RO denied his claim in an October 2004 rating action.  He was notified of this decision and his appeal rights in an October 22, 2004 letter.  He did not appeal the decision.  The RO's decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

On October 30, 2006, the RO received the Veteran's claim seeking to reopen his claim for service connection for depression as secondary to his service-connected back disability.  A review of the record contains no indication that there was a pending claim for this disability prior to October 30, 2006, aside from the June 2004 original claim which was finally denied by the RO in October 2004.  As noted above, the RO established an October 30, 2006 effective date for the Veteran's grant of service connection for depression.  The October 30, 2006 date was chosen since this represents the date of the Veteran's reopened claim.  See 38 C.F.R. § 3.400 (2010).

The Board has carefully reviewed the Veteran's VA claims folder but can find no indication that there was a pending application to reopen the claim of entitlement to service connection for depression prior to October 30, 2006.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  The Veteran has not pointed to any communication to VA during the period following the October 2004 decision and prior to the date of receipt of the reopened claim on October 30, 2006 which could serve as an application to reopen the previously-denied claim.

Having determined that the Veteran's claim was filed on October 30, 2006, the Board must now determine when entitlement to service connection arose.  The Board notes that the Veteran has argued that his depression is the result of his service-connected back disability.  He has not argued, and the record does not indicate, that his disability is directly due to his military service. 

As noted above, in order for service connection to be granted on a secondary basis, three elements must be present: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to the first Wallin element, the record indicates that the Veteran was first diagnosed with depression shortly after he filed his original claim.  See a July 2004 private treatment record. 

With respect to the second Wallin element, the Veteran was granted service connection for a back disability by the Board in a May 2002 decision.  This element had clearly been met prior to his October 30, 2006 claim. 

With respect to the third Wallin element, the first competent and credible evidence of a nexus between the Veteran's depression and his service-connected back disability comes from an April 12, 2007 QTC psychiatric examination.  In this opinion, the examiner noted that the Veteran complained that he had been depressed for several years and that his current depression is at least 50% due to his lumbar spine osteoarthritis.  Accordingly, the date service connection arose for the Veteran's depression is April 12, 2007, the day that all three elements necessary to establish service connection had been met.  
As noted above, the effective date of an award based on a claim reopened after a final disallowance shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).  In this case, while the date entitlement arose, April 12, 2007, is clearly later than the Veteran's date of claim, October 30, 2006, the Board will not disturb the currently assigned earlier effective date as it is clearly more favorable to the Veteran. 

The Veteran contends that he has had depression for years and should be compensated for it.  Even assuming, arguendo, that entitlement to service connection arose with the Veteran's diagnosis of depression in July 2004, the effective date assigned to the Veteran's depression would remain October 30, 2006.  As noted above, an effective date is assigned based on the date of the receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Even if the Board were to accept the Veteran's argument that he had been suffering from depression since 2004, his October 2006 claim is clearly the later of two dates specified by the regulations.   

In essence, the Veteran contends that he has experienced depression since he filed his previous claim and that he should be compensated for this condition.  Such assertions amount to an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of service connection is based on the date that the reopened claim therefore was received, not the date the disability first existed.  See 38 C.F.R. § 3.400 (2010).

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  For reasons explained above, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim to reopen received on October 30, 2006.

In summary, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to an effective date earlier than October 30, 2006 for the grant of service connection for depression.  The benefit sought on appeal is accordingly denied.

V.  Depression 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9434.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 [Major depressive disorder] (2010).  Diagnostic Code 9434 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (depression).  In any event, with the exception of eating disorders, all mental disorders including depression are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

Depression is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

	A.  October 30, 2006 to August 6, 2007

From October 30, 2006 to August 6, 2007, the Veteran's service-connected depression has been rated 10 percent disabling.  For the reasons explained in greater detail below, the Board concludes that a 30 percent disability rating, but no higher, is warranted.  

As has been discussed above, assignment of a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

During the April 2007 QTC examination, the examiner reported that the Veteran "has been depressed most of the day nearly everyday with decreased interest and pleasure in things."  It was also noted that the Veteran "feels anxious at times" and appeared "anxious during the interview."  Accordingly, a depressed mood and anxiety have been demonstrated. 

The evidence of record does not indicate that the Veteran's depression symptomatology included suspiciousness prior to August 7, 2007 and he does not appear to contend otherwise.  Furthermore, the April 2007 examiner noted that while the Veteran experienced anxiety, he did not suffer from panic attacks. 

During a February 2007 VA outpatient treatment record, the Veteran indicated that he has been having difficulty sleeping.  While the Veteran reported averaging between seven and eight hours of sleep a night during the April 2007 examination, based on the February 2007 treatment record, the Board finds that chronic sleep impairment has arguably been demonstrated. 

Finally, with respect to mild memory loss, the April 2007 examiner indicated that the Veteran's memory was intact.  It was specifically noted that the Veteran provided "a good account of his history."  The record does not indicate that the Veteran was suffering from mild memory loss during the relevant appeal period.  

The Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan  v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of  the type and degree of the symptoms, or their effects, that  would justify a particular rating].  In this capacity the Board notes that in addition to the depressed mood, anxiety, and chronic sleep impairment described above, the record indicates that the Veteran also suffered diminished interest in pleasure and things, psychomotor agitation with irritability, suicidal ideation and intermittent hallucinations.  Based on a review of all of the evidence, the Board concludes that an increased initial rating of 30 percent is warranted as the Veteran's depression symptomatology would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.7 (2010).

The Board acknowledges that the Veteran was assigned a GAF score of 85 during the April 2007 VA examination.  While this score is reflective of transient impairment due to depression, based on the Veteran's diminished interest in pleasure and things, psychomotor agitation with irritability, suicidal ideation, and intermittent hallucinations the Board finds the Veteran's symptomatology is more consistent with the 30 percent disability rating the Board is assigning.  
Furthermore, the Board finds that the criteria for a disability rating in excess of 30 percent have not been met at any time during the rating period under consideration.  With respect to the criteria for the 50 percent level, the evidence of record does not indicate that the Veteran suffers from panic attacks more than once a week or has difficulty understanding complex commands.  There is no indication that the Veteran has short or long-term memory impairment.  The April 2007 examiner also noted that there was no impairment of his thought processes or ability to communicate. 

As noted above, the April 2007 VA examiner noted that the Veteran had a diminished interest or pleasure in things and the disturbances of motivation and mood criteria have arguably been demonstrated.  The record does not, however, indicate that the Veteran had any impairment in his ability to establish effective work and social relationships.  Indeed the examiner noted that the Veteran "is able to establish and maintain social relationships with his children and friends . . . he will start working 47-1/2 hours next week on a new job."   

While the Veteran's affect was described as anxious during the April 2007 VA examination, the record does not indicate that his affect was described as flattened.  The Board notes that a flattened affect is a medical term with a distinct meaning.  See Dorland's Illustrated Medical Dictionary, 30th Edition, page 36 (2003) [defining a flattened affect a "lack of signs expressing affect"].  

The record also does not indicate that the Veteran had any problem with abstract thinking as he was observed to "abstract proverbs adequately."  See the April 2007 examination report.  

Accordingly, and based on this evidentiary posture, the Board finds that, while evidence of record shows disturbances of mood and motivation, the remainder of the criteria for a 50 percent evaluation for the service-connected depression have not been demonstrated.  Indeed, the April 2007 examiner noted that the Veteran "is able to carry on his daily life in a generally adequate manner."  Thus, a 50 percent rating for this disability is not warranted. 

The Board has also considered the Veteran's entitlement to a 70 percent disability rating.  The record indicates, however, that the Veteran has met only one of the nine symptoms described in the criteria for a 70 percent rating.  A February 2007 VA outpatient treatment record and the April 2007 VA examination report indicate that the Veteran has possessed suicidal ideation.  

Concerning the remaining criteria for a 70 percent rating, the April 2007 VA examiner stated that the Veteran does not exhibit obsessive or ritualistic behaviors" and while the Veteran was described as being irritable, the record does not indicate that his irritability resulted in periods of violence. 

There is also no evidence of difficulties adapting to stressful circumstances; illogical, obscure or irrelevant speech; or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Nor is there evidence of spatial disorientation or neglect of personal appearance and hygiene.  The record also reflects that while the Veteran was undergoing a divorce, he had many friends who he visited regularly and he maintained a social relationship with his children.  For these reasons, the criteria for a 70 percent rating have not been met or approximated. 

Additionally, there is no indication of total occupational and social impairment as would be required for the 100 percent disability rating.  There is no evidence of gross impairment to thought processes and communication or grossly inappropriate behavior.  While hallucinations were identified in the February 2007 treatment record, the Veteran denied such symptoms during the April 2007 VA examination and the record does not indicate that the Veteran experienced persistent delusions or hallucinations at any time during this appeal period.  

The record also does not indicate that the Veteran's depression resulted in a persistent danger of hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or inability to perform activities of daily living.  The Veteran himself does not appear to endorse such extreme pathology.

Based on the evidence of record, the Board finds that the symptomatology reflected in the record for the period prior from October 30, 2006 to August 6, 2007 was consistent with the assignment of a 30 percent rating, but no higher.

	B.  August 7, 2007 to April 5, 2010

From August 7, 2007 to April 5, 2010, the Veteran's service-connected depression has been rated 30 percent disabling.  For the reasons explained in greater detail below, the Board finds that a 50 percent or greater disability rating is not warranted.  

As has been discussed above, assignment of a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The record indicates that the Veteran was hospitalized on August 7, 2007 for depression, suicidal thoughts and alcohol abuse.  At that time, his affect was described as inappropriate and incongruent.  Prior to his discharge, on August 9, 2007, the Veteran's affect was described as pleasant and cooperative.  Additional VA outpatient treatment records describe the Veteran's affect as "congruent and of normal range" (August 17, 2007) and "constricted" (October 1, 2009) the record does not, however, indicate that the Veteran's depression has resulted in a flattened affect.

On August 7, 2007, the Veteran's speech was described as difficult to follow due to his "heavy Asian accent."  While the fluency of the Veteran's speech was noted to be impaired on August 8, 2007, it was also noted that he "has some language barriers."  On August 17, 2007 and October 1, 2009, the Veteran's speech was described as "within normal limit[s] in rate, rhythm, volume, tone and prosody.  Accordingly, while the record indicates that the Veteran has some communication impairment due to his accent and language barriers, the evidence does not indicate that the Veteran's speech was circumstantial, circumlocutory or stereotyped. 

The evidence of record does not indicate that the Veteran experienced panic attacks more than once a week; difficulty understanding complex commands; or short or long-term memory problems during the appeal period.  Indeed, the Veteran's memory was described as intact for recent and remote events in August 2007. 

When hospitalized on August 7, 2007, the Veteran's thought process was described as difficult to follow, guarded and circumlogical.  While his abstract thinking was described as "intact" the following day, impaired abstract thinking has arguably been demonstrated during the appeal period.  Furthermore, on August 8, 2007, the Veteran's judgment was described as "poor."  Accordingly, impaired judgment has been demonstrated.  

The record does not indicate that the Veteran has had difficulty in establishing effective work and social relationships.  When he was feeling suicidal in August 2007, one of his friends offered to take care of him.  See the August 7, 2007 VA treatment record.  The record also indicates that the Veteran has maintained a good relationship with his mother and children. 

In short, as described above, only two of the nine symptoms described in the criteria for a 50 percent rating have been demonstrated.  A review of the evidence indicates that the Veteran's psychiatric symptomatology centers on his difficulty sleeping, anxiety, and depression.  As detailed in the law and regulations section above, these symptoms are more congruent with the Veteran's currently assigned 30 percent disability rating.  

The Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  However, the Board has not identified any other aspects of the Veteran's service-connected depression which would enable it to conclude that the criteria for a higher rating have been approximated.  While cognizant that the Veteran reported that he lost his job due to his depression in a July 2007 statement, VA outpatient treatment reports indicate that the Veteran was terminated after missing several days of work due to his non service-connected gout.  In this case, the Board finds that the statements the Veteran made to his health care provider are more probative than the statements made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board additionally observes that the Veteran has been assigned GAF scores ranging from 30, when he was hospitalized in August 2007 for depression, suicidal ideations and alcohol abuse, to 51 during the September 2008 VA examination.  While cognizant that these scores are indicative of moderate to severe symptomatology, the Veteran's GAF score is only one factor for consideration.  In this capacity the Board notes that the September 2008 VA examiner noted that the Veteran "is experiencing mild impairment in his occupational and social functioning" due to his depression.  

Therefore, based on a review of all the evidence, the Board concludes that an increased rating to 50 percent is not warranted from August 7, 2007 through April 5, 2010. 

The Board has also considered the Veteran's entitlement to 70 and 100 percent disability ratings.  The record indicates that the Veteran has met only one of the criteria for a 70 percent rating.  As noted above, the Veteran was hospitalized for suicidal ideation in August 2007.  There is no evidence of record indicating the Veteran has obsessional rituals which interfere with routine activities, illogical speech or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Nor is there evidence of impaired impulse control with periods of violence, spatial disorientation or neglect of personal appearance and hygiene.  

Additionally, there is no indication of total occupational and social impairment as would be required for the 100 percent disability rating.  While the Veteran reported having auditory hallucinations in July 2009 and hearing noises in an October 2009 treatment record, there is no evidence of gross impairment to thought processes and communication or grossly inappropriate behavior.  Nor is there a persistent danger of the veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or inability to perform activities of daily living.  At this time the Veteran was living with his girlfriend and actively searching for a job.  There is no indication that he suffered from total occupational and social impairment at any time prior to April 6, 2010. 

	C.  Since April 6, 2010

Beginning on April 6, 2010, the Veteran's service-connected depression is rated as 100 percent disabling.  This is the maximum schedular rating available under this diagnostic code.  As such, the Board is unable to consider or grant a higher schedular rating.  

	D.  Extraschedular Consideration Prior To April 6, 2010

In the interest of economy, the Board will address the matter of referral of the service-connected psychiatric disorder (prior to April 6, 2010) and the service-connected low back disability for consideration an extraschedular consideration in a common discussion below. 

VI.  The Spine

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007). 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The rating criteria for the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because the Veteran filed his claim in October 2006, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

20 percent rating - Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected lumbosacral spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  See e.g., the September 2010 VA examination report.  As such, the Board finds that Diagnostic Code 5242 [degenerative arthritis of the spine] is appropriate.  

The record also indicates that the Veteran has been diagnosed with "intermittent nerve root irritation" and muscle spasms.  See the September 2010 VA examination report and a January 2007 VA treatment record, respectively.  The Board has therefore considered whether to rate the disability under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  The Board finds, however, that such diagnostic code is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  Accordingly, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

While the record does indicate that the Veteran experiences back spasms and has complained of radiating pain, there has been identified no neurological pathology which is consistent with a separate neurological disability, such as bowel or bladder difficulties, paralysis of the sciatic nerve manifested by foot drop, limitation of the muscles of the knee, or limitation of flexion.  Specifically, the December 2006 fee basis examination found that the Veteran had normal reflexes, motor functions and sensory functions.  The September 2010 examination found that the Veteran had normal muscle strength, with no evidence of neuropathy or radiculopathy.  

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  The medical evidence does not indicate that the Veteran experiences any bladder or bowel dysfunction.  Accordingly, a separate neurological rating is not warranted during any portion of the current appeal period.

      A. Prior to September 13, 2010

The Veteran's osteoarthritis of the lumbar spine is rated 10 percent disabling prior to September 13, 2010.  To obtain a higher disability rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The December 2006 QTC examiner reported that the Veteran's lumbar flexion was 65 degrees.  His combined range of motion of the thoracolumbar spine was 165 degrees.  These measurements exceed the limitation of motion required to warrant a higher disability rating.

With respect to the requirement that the Veteran disability result in muscle spasm or guarding severe enough to result in an abnormal gait, while the December 2006 QTC examiner noted that the Veteran displayed muscle spasms of the thoracolumbar spine, it was noted that his gait, posture and curvature of the spine were "within normal limits."  Additionally, the medical evidence does not indicate that the Veteran's disability includes abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Accordingly, the veteran's service-connected lumbar spine disability does not warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the spine prior to September 13, 2010.

The Board must also address the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59. See DeLuca, supra.

The Veteran has complained of back pain.  However, there is no evidence that such symptomatology warrants the assignment of additional disability.  

The December 2006 QTC examination noted that "after repetitive use, there is limitation in the range of motion of the lumbar spine due to pain but not fatigue, weakness, lack of endurance, or incoordination, and the major impact is pain."  Notwithstanding the examiner's statement, the examination report does not specify the extent to which the Veteran's back pain impaired his range of motion after repetitive use.  The Board also notes that the examination report lists range of motion measurements due to pain which are identical to the Veteran's range of motion findings when back pain was not taken into consideration.  In the absence of any specific findings as to the extent of the Veteran's limitation of motion due to pain, an increased rating cannot be assigned.  

	B.  From September 13, 2010

The Veteran's osteoarthritis of the lumbar spine is rated 40 percent disabling from September 13, 2010.  To obtain a higher disability rating of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.

Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury or surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259.  The Veteran has not been diagnosed with ankylosis during any VA examination or outpatient treatment, nor has he alleged as much.  As recorded in the September 2010 VA examination report, the Veteran maintains forward flexion of the spine to 30 degrees.  Because the Veteran is able to move his lower back joint, by definition, it is not immobile. Therefore, ankylosis is not shown, and a higher rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration from September 13, 2010. 

VII.  Extraschedular Consideration For Service-Connected Depression Prior To April 6, 2010 And For Service-Connected Low Back Disability

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the August 2007 and May 2009 SOCs and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue. 

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected depression or osteoarthritis of the spine.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, while the Veteran has been hospitalized for his depression, there is no indication that the Veteran has required frequent hospitalizations for service-connected depression or spine disability.  

With respect to employment, the evidence of record indicates that the Veteran works for a tire company.  See a March 2010 VA treatment record.  In this capacity the Veteran routinely "picks up heavy items"  Id.  The Board notes that the Veteran has reported angry outbursts towards his co-workers.  See the September 2008 VA examination report.  The Veteran has also missed ten days from work in January 2007 due to his back disability.  See a January 2007 private treatment note.  The record does not, however, indicate that the Veteran's disabilities cause him any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's depression or spine disabilities would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any portion of the applicable appeal period for the service-connected depression (prior to April 6, 2010) and for the service-connected low back disability.  


ORDER

Entitlement to service connection for a nerve injury, claimed as secondary to service-connected osteoarthritis of the lumbar spine, is denied.

New and material evidence not having been received, the Veteran's claim for service connection for PTSD is not reopened.  

Entitlement to an effective date earlier than October 30, 2006 for the grant of service connection for depression is denied. 

An initial disability evaluation of 30 percent, but no higher, is granted for depression, effective October 30, 2006 through August 6, 2007, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for service-connected depression from August 7, 2007 to April 5, 2010, is denied. 

Entitlement to an initial disability rating of 100 percent for service-connected depression from April 6, 2010, is denied. 

Entitlement to an increased rating for service-connected osteoarthritis of the lumbar spine, evaluated as 10 percent disabling prior to September 13, 2010; and 40 percent disabling from September 13, 2010, is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus, along with the issue of entitlement to TDIU prior to April 6, 2010, must be remanded for further development.  

I.  Hearing Loss and Tinnitus

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2010).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In this case, the Veteran's February 1978 entrance examination reveals that he entered service with right ear hearing loss as defined by the Court in Hensley.  Specifically, the Veteran's puretone threshold was 20 decibels at 3000 Hz and 25 decibels at 4000 Hz.  At the time of his separation examination in March 1983, he had some degree of right ear hearing loss in every threshold that was tested.  

With respect to the Veteran's left ear, while the February 1978 entrance examination reveals that he entered service with normal hearing, an audiogram from February 1979 revealed left ear hearing loss as defined by 38 C.F.R. § 3.385.  Furthermore, the Veteran's March 1983 separation examination demonstrated some degree of left ear hearing loss in nearly every frequency that was tested as defined by the Court in Hensley. 

During the April 2007 notice of disagreement, the Veteran's representative argued that the Veteran suffered acoustic trauma while on active duty.  Specifically, it was argued that "[e]very member of the United States Army is exposed to acoustic trauma - or at least [the] potential - in their training to be a combat soldier, regardless of their ultimate MOS."  In short, the Veteran contends that he suffered acoustic trauma while becoming proficient in the use of weapons.  
Furthermore, the Veteran treatment records document that he complained of decreased hearing and tinnitus in February 2007.  He has not been accorded a pertinent VA examination during the current appeal.  

Based on the above, the issues of entitlement to service connection for bilateral hearing loss and tinnitus contain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern: (1) whether a hearing loss disability, as defined by 38 C.F.R. § 3.385 currently exists and; (2) if any right ear hearing loss is identified, is such disability undergo a permanent increase in severity during active duty, and if so, was any increase in hearing loss due to the natural progress of the disease; (3) if any left ear hearing loss is identified, is such disability at least as likely as not (50 percent or greater) related to, or consistent with, his claimed in-service noise exposure; and (4) whether the Veteran's tinnitus related to, or consistent with, his claimed in-service noise exposure.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

II.  TDIU

The issue of entitlement to TDIU prior to April 6, 2010 is inextricably intertwined with the Veteran's hearing loss and tinnitus claims.  In other words, a grant of service connection for either of these disabilities may impact the Veteran's TDIU claim.  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any hearing loss and tinnitus he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to discuss the following:

A.  For any right ear hearing loss diagnosed on examination, did the Veteran's pre-existing right ear hearing loss disability undergo a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition? 

B.  For any left ear hearing loss diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma).  

C.  For any tinnitus diagnosed on examination, the examiner should opine as to whether is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (to include whether it is consistent with his complaints of in-service acoustic trauma).  

Complete rationale for all opinions expressed should be provided.  

2.  Following completion of the above, readjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and TDIU prior to April 6, 2010.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


